                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GWYNETTA GITTENS, JERALD
THOMPSON, STEPHANIE LAWRENCE
and PRESTON TOWNS, an individual

              Plaintiffs,

v.                                                   Case No: 2:16-cv-412-FtM-38MRM

THE SCHOOL BOARD OF LEE
COUNTY, FLORIDA,

              Defendant.
                                           /

                                 OPINION AND ORDER1

       This matter comes before the Court on sua sponte review of the file. The Court

administratively closed this case after receiving notice that all Plaintiffs had settled their

claims. (Doc. 69). The Court reopened the case on motion by Plaintiff Preston Towns

because a condition precedent to his settlement agreement did not occur. (Doc. 77). But

the claims of the other Plaintiffs remained settled, and they should be terminated as

parties to this case.

       Accordingly, it is now

       ORDERED:



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      The Clerk is DIRECTED to enter judgment as to Plaintiffs Gwynetta Gittens, Jerald

Thompson, and Stephanie Lawrence and terminate them as parties to this case. Plaintiff

Preston Towns’ case against The School Board of Lee County, Florida remains open.

      DONE and ORDERED in Fort Myers, Florida this 4th day of December, 2018.




Copies: All Parties of Record




                                          2
